Citation Nr: 0420717	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased evaluation for a lower back 
disability, to include degenerative joint disease and 
degenerative disc disease of the lumbar segment of the spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran's DD Form 214 shows active service from October 
1978 to June 1999, and 9 years, 4 months and 2 days of prior 
active service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  The Board notes that 
with respect to the veteran's claim for entitlement to 
service connection for a left knee disability, the RO, 
correctly, readjudicated the issue in light of Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law 106-475, 
which eliminated the concept of a well-grounded claim.  While 
this issue had been previously denied as not being well-
grounded, said claim fell within a certain time period that 
allowed the RO to revisit and readjudicate the claim in light 
of the VCAA.  In general terms, the RO was allowed to view 
this claim as an initial claim for service connection and not 
one involving new and material evidence.  The RO accomplished 
this task and the veteran has appealed that decision, along 
with the denial of an increased evaluation for a lower back 
disability.  

In November 2001, the veteran submitted a typed statement 
that has been accepted as a notice of disagreement for the 
two issues currently before the Board.  The Board notes that 
in that statement, the veteran complained of symptoms and 
manifestations involving the right leg.  The RO did not 
consider this as a request for an increased rating or service 
connection for a right leg disability; however, the RO also 
did not ask the veteran specifically whether he was 
attempting to obtain additional benefits for a right leg 
disability.  This matter is referred back to the RO for 
further adjudication - specifically, the RO should contact 
the veteran and ask whether he is requesting additional 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.  As a result of this 
clarification, it is the opinion of the Board that the claim 
must be remanded so that the RO can provide a more detailed 
analysis with respect to the elements required by the 
veteran's claim for service connection and an increased 
rating.

Additionally, the veteran's service-connected back disability 
has been classified as degenerative disc disease.  During the 
course of the veteran's appeal, the rating criteria used to 
evaluate such a disability were changed.  A review of the 
most recent medical examination of the back does not indicate 
that the examination was performed pursuant to the new 
criteria.  Specifically, a neurological examination of the 
lower back was not accomplished, and because it was not 
performed, the Board is unaware as to the specific 
neurological effects caused by the veteran's disc disease.  
As such, the Board believes that the claim should be returned 
to the RO so that additional medical testing may be 
accomplished.  By remanding the claim for said examinations, 
clinical findings addressing the revised rating criteria, 
which include both orthopedic and neurologic criteria, will 
be obtained and the VA will have a more complete picture of 
the veteran's disability.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2003) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2003) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  

The veteran has also requested service connection for a left 
knee disability.  The veteran initially submitted his request 
for benefits for this disability two months after he retired 
from the US Army.  Although the service medical records show 
that in December 1998 (prior to his retirement) that the 
veteran was diagnosed as suffering from crepitus and pain of 
the left knee, post-service medical records have not 
addressed these predromas of a possible current left knee 
disability.  Moreover, when the veteran underwent a VA 
orthopedic examination in August 2001, the veteran's complete 
claims folder with his service medical records were not 
available for review by the examiner.  Also, the examiner did 
not comment on whether any pain or discomfort of the left 
knee complained thereof by the veteran was due to the 
veteran's paratrooper history.  Therefore, it is the opinion 
of the Board that a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, along with the veteran's paratroop 
history, so that the disability evaluation will be a fully 
informed one should be accomplished in regards to the 
appellant's claim for service connection for a disability of 
the left knee.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2003) are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased rating and his service 
connection claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected lower 
back disorder and nonservice-connected 
left knee disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

The RO is hereby put on notice that the 
veteran retired from the US Army in 1999 
and currently lives in Pensacola, 
Florida.  As a retiree, he may have 
received treatment through TRICARE and at 
a local military facility.  The RO must 
specifically ask the veteran whether he 
has received non-VA government treatment 
at any medical facility for his lower 
back and left knee disability and obtain 
the appropriate medical treatment 
records.  This action must be noted in 
the claims folder.  

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for neurology and orthopedics 
examinations.  

With respect to the veteran's disability 
of the lumbar segment of the spine, the 
veteran should undergo VA examinations by 
an orthopedist and a neurologist in order 
to determine the nature and severity of 
his lower back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist determines that the 
veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The claims folder should be made 
available to the examiner for review 
before the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO should schedule the veteran 
for an orthopedic examination in order to 
determine whether the veteran now suffers 
from any type of disability of the left 
knee.  All necessary tests should be 
conducted, such as range of motion 
studies and strength tests, x-rays, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

After it has been determined whether the 
veteran suffers from such a left knee 
disability, to include arthritis, the 
examiner should express an opinion as to 
the etiology of the disability.  
Specifically, the examiner should express 
an opinion as to whether any found 
disabilities of the left knee began while 
the veteran was in service or whether 
they are the result of a service-
connected disability or whether they were 
caused by or the result of the veteran's 
post-service activities.  In other words, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not that any found disabilities are 
related to the veteran's military service 
or the service-connected disabilities.  
Additionally, the examiner should express 
an opinion as to whether any found knee 
disability(ies) is (are) the result of 
the veteran's repeated parachute jumps or 
other service-related duties.  [The 
record reflects that the veteran received 
while in service a Master Parachutist 
Badge.]  The examiner should cite to 
information in the claims folder.  The 
examiner should provide a comprehensive 
report including complete rationales for 
all conclusions reached.   

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



